DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment/remarks received 11/23/2020 have been entered and fully considered.  Claims 15-34 are pending.  Claims 1-14 are cancelled.  Claims 15, 20, and 34 are amended.  Claims 15-34 are examined herein.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 recites “the electrolyte particles are composed of at least one inorganic material”, however, claim 15 has been amended to recite “at least one inorganic material”.  Claim 20 should refer back to this limitation.  The Office suggests “wherein the at least one inorganic material is selected from a group consisting of …” or similar language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim recites “lithium compounds based on lithium and phosphorus oxynitrides (LiPON)” (lines 3-8).  The addition of the phrase "based on" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  It is unclear what “based on” is intended to convey.  Is applicant intending to claim specific compounds or compounds of a type (i.e. a class of compounds)?  
Claim 20 further recites “lithium oxynitrides of a class of compounds that includes LiBON, LiBSO, LiSiPON, LiSON, thio-LiSiCON, LiPONB” (lines 11-13).  It is unclear what “of a class of compounds that includes LiBON, LiBSO, LiSiPON, LiSON, thio-LiSiCON, LiPONB” is intended to convey.  Applicant provides no direction as to what the metes and bounds of the class are.  Furthermore, the phrase “that includes” is open-ended and does not limit the class to the recited compounds.  It is also unclear what the class is intended to encompass.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 20 recites 4SiO4 …” which is the narrower statement of the range/limitation (see lines 16-20).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
If applicant’s intention is to claim the specific compounds, it is suggested applicant recite only those compounds.  For example, “selected in a group consisting of: lithium and phosphorus oxynitrides (LiPON); lithium, phosphorus, and silicon oxynitrides (LiSiPON); …”  For the purpose of this Office action, the limitations will be interpreted consistent with this suggestion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15, 17, 22, and 30-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2002-042792 A (“Kami” – machine translation cited herein).
Regarding claim 15, Kami discloses a process for fabrication of a battery (Abstract), the process comprising suspending particles of a solid electrolyte in a 
Regarding claim 17, Kami discloses the process of claim 15.  Kami discloses the particle size of the solid electrolyte particles is preferably 1 µm or less ([0018]).  This is taught with sufficient specificity so as to anticipate the claimed range (wherein 1 µm is excluded).
Regarding claim 22
Regarding claim 30 and 31, Kami discloses the process of claim 15.  Kami discloses the same material and particle size, as discussed above, it is the position of the Office that the dry extract of the suspension would fall within the claimed ranges.
Regarding claim 32, Kami discloses the process of claim 15.  In exemplary embodiments, the suspension of Kami does not contain stabilizers ([0037], [0040]).
Regarding claim 33, Kami discloses the process of claim 15.  As shown in Fig. 1, Kami discloses the electrolyte material is formed only in the A portion, where the B portion does not have the electrolyte material.  There edges of the anode or cathode (opposite to the B portion) are covered with the electrolyte material.
Regarding claim 34, the claim is a product-by-process claim.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As to the product of the claim, Kami discloses a battery comprising a positive electrode 11 ([0031]), a negative electrode ([0032]), and an electrolyte 20 disposed between the cathode and anode films (Figs. 3, 4; [0020]).  Kami discloses the electrolyte is formed from inorganic particles (such as lithium nitride, lithium titanate, lithium zirconium phosphate, lithium aluminum nitride, oxide glass, and sulfide glass) ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 18-19, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002-042792 A (“Kami” – machine translation cited herein).
Regarding claim 16, Kami discloses the process of claim 15.  Kami discloses the thickness of the solid electrolyte layer is preferably 10 µm or less because the thinner the solid electrolyte layer is, the lower the internal resistance of the battery and the higher output battery can be provided ([0027]).  While Kami is silent regarding the thickness of the deposited electrolyte film being less than 5 µm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have 
Regarding claims 18-19, Kami discloses the process of claim 15.  Kami discloses the particle size of the solid electrolyte particles is preferably 1 µm or less so that the particles are well dispersed in the solution ([0018]).  While Kami is silent regarding the average size of the particles of solid electrolyte material being less than 100 nm [claim 18] or less than or equal to 30 nm [claim 19], it would have been obvious to a person having ordinary skill in the art at the time of the invention to have optimized the result-effective variable of the average size of the particles of solid electrolyte material so that the particles are well dispersed in the solution.
Regarding claim 21, Kami discloses the process of claim 15.  Kami discloses the constituent material of the solid electrolyte layer may be, for example, a polymer such as polyethylene oxide, polyacrylonitrile, polymethylolsiloxane, polymethyl methacrylate, and polyvinylidene fluoride mixed with a lithium salt such as lithium iodide ([0020]-[0021]).  While Kami does not expressly disclose a combination of particles composed of at least one inorganic material and particles comprising at least one polymer impregnated with a lithium salt, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the two because the two are taught individually for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  See also MPEP 2144.06.
Regarding claim 23, Kami discloses the process of claim 15.  Kami discloses the stack is heated ([0043]) but is silent regarding the specific temperature at which the heating is performed.  However, Kami discloses that as a result of the heating, the layers are continuously joined without any boundary between the layers.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the temperature through routine experimentation given the purpose of the heating is to continuously join the layers without any boundary.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002-042792 A (“Kami” – machine translation cited herein) in view of US 2004/0185336 A1 (“Ito”).
Regarding claim 20, Kami discloses the process of claim 15 and discloses the electrolyte may comprise an inorganic electrolyte ([0020]) but is silent regarding the specific materials recited in the instant claim.
Ito discloses an all solid-state thin-film cell (Abstract) having as an electrolyte a compound such as Li3PO4 or LIPON ([0044]).  In one embodiment, the LIPON is Li2.9PO3.3N0.46 ([0091]).  These materials have excellent lithium-ion conductivity ([0044]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the electrolyte materials of Ito to provide excellent lithium-ion conductivity.

Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002-042792 A (“Kami” – machine translation cited herein) in view of US 2009/0197178 A1 (“Inda”).
Regarding claims 24-28, Kami discloses the process of claim 15.  Kami discloses the stack is heated ([0043]) but is silent regarding the specific temperature at which the heating is performed [claims 25-26, 28] and does not expressly disclose the consolidating the electrolyte film comprises mechanical compression at a pressure between 20 and 100 MPa [claims 24, 27-28].
Inda discloses a method of manufacturing a lithium ion secondary battery comprising stacking green sheets of positive electrode, electrolyte, and negative electrode, pressing by a heated roll press so as to bond between adjacent sheets, respectively ([0022]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have used a heated roll press to bond the layers of Kami.  
As to the specific temperature (e.g. at a temperature TR that does not exceed 0.7 times the melting point (expressed in °C) of the electrolyte material that melts at the lowest temperature), it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the temperature through routine experimentation given the purpose of the step is to bond adjacent sheets.
As to the specific pressure (e.g. mechanical compression at a pressure between 20 and 100 MPa), it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the pressure through routine experimentation given the purpose of the step is to bond adjacent sheets.
Regarding the order of the steps in claims 25, 27, and 28, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002-042792 A (“Kami” – machine translation cited herein) in view of US 2005/0132562 A1 (“Saito”).
Regarding claim 29, Kami discloses the method of claim 15.  Kami does not expressly disclose the consolidating the electrolyte film is conducted under a vacuum or under an inert atmosphere.
Saito discloses a method of manufacturing a battery and teaches the concept of performing assembly steps under inert atmosphere, such as argon and nitrogen, from a viewpoint of preventing moisture from penetrating into a battery inside ([0156]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to perform the heating of Kami under an inert atmosphere as taught by Saito to prevent moisture from penetrating into a battery inside.

Response to Arguments
Applicant’s arguments, see sections I and II, filed 11/23/2020, with respect to the objections to claims 15, 20, and 34 and the rejection of claims 15, 23, 25-26, and 34, have been fully considered and are persuasive.  Said objections and rejections have been withdrawn. 
Applicant's remaining arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding the rejection of claim 20 under pre-AIA  35 USC 112, 2nd paragraph, while the amendment addressed some of this issues, it did not address all of them and introduced others.  Claim 20 still recites an instance of “based on” and the amendment introduced the language “a class of compounds that includes”.  These limitations render the claim indefinite for the reasons expressed above.
Applicant argues (see sections III.A-III.C) that Kami does not teach or render obvious the limitation “the particles of solid electrolyte material are composed of at least one inorganic material”.  The Office respectfully disagrees.  Kami discloses the particles may be inorganic particles (such as lithium nitride, lithium titanate, lithium zirconium phosphate, lithium aluminum nitride, oxide glass, and sulfide glass) ([0020]).  Therefore, Kami reads on the claimed limitation.  While the examples of Kami contain a gel electrolyte, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and MPEP 2123.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see section III.B), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
Applicant’s arguments, see Section III.D, filed 11/23/2020, with respect to the rejection(s) of claim(s) 23-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0197178 A1 (“Inda”).
Regarding claim 29, it is noted the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In the previous Office action, claim 22 was inadvertently not included in the rejection under pre-AIA  35 U.S.C. 102(b).  This is corrected herein.  This Office action is therefore made NON-FINAL.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727